UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING 0-25976 (Commission File Number) o Form 10-K o Form 11-K XForm 10-Q oForm 20-F o Form N-SAR For Period Ended: September 30, 2015 o Transition Report on Form 10-K o Transition Report on Form 11-K o Transition Report on Form 10-Q oTransition Report on Form 20-F oTransition Report on N-SAR For the Transition Period Ended: PART I- REGISTRANT INFORMATION UNITED BANCSHARES, INC. (Full name of Registrant) 30 S. 15th Street, Suite 1200 (Address of principal executive offices) (Street and Number) Philadelphia, PA 19102 (City, State and Zip Code) N/A (Former name or former address, if changed since last report.) PART II – RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) o (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o(c) The accountant’s statement or other exhibit required by Rule 12b-25© has been attached it applicable. PART III – NARRATIVE State below in reasonable detail the reasons why the Form 10-K and Form 10-KSB, 11-K, 20-F, 10-Q, N-SAR, or other transition report or portion thereof, could not be filed within the prescribed period. The registrant is unable to file the subject Form 10-Q in a timely manner because the Company is still in the process of completing its financial statements. PART IV – OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Brenda Hudson-Nelson 215 231-3690 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15 (d) of the Securities and Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), been filed? If answer is no, identify reports (s). o Yes x No.Form 10-K has not been filed. (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statement to be included in the subject report or portion thereof? ). o Yes x No If so, attach an explanation of the anticipated change, both narratively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. UNITED BANCSHARES, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed in its behalf by the undersigned hereunto duly authorized. Date:November 16, 2015 By: /s/ Brenda Hudson-Nelson Name: Brenda Hudson-Nelson Title: EVP/CFO
